Holden; J.
Under the pleadings and the evidence there was no abuse of discretion in granting an interlocutory injunction, nor in appointing a receiver; it being provided that such appointment was to become effective only upon the failure of the defendants to give bond “conditioned to pay the plaintiff his eventual condemnation-money in case said property or any part thereof is found subject to plaintiff’s judgment;” especially in view of the fact that it appears from the brief of counsel for the plaintiff in error that he “offered to consent to the granting” of the injunction, and in view of the offer in his plea as to the giving of a bond.

Judgment affirmed.


Beclc, J., absent. The other Justices concur.